 BAINES SERVICE SYSTEMS, INC.563Baines Service Systems, Inc. and Local 144, Hotel,Hospital, Nursing Home & Allied Health Ser-vices Union, Service Employees InternationalUnion, AFL-CIO and Building Service Employ-ees International Union, Local 32E, AFL-CIO,Party to the ContractBuilding Service Employees International Union,Local 32E AFL-CIO and Local 144, Hotel,Hospital, Nursing Home & Allied Health Ser-vices Union, Service Employees InternationalUnion, AFL-CIO and Baine Service Systems,Inc., Party to the Contract. Cases 29-CA-6731and 29-CB-3525March 18, 1980BY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLODECISION AND ORDEROn October 25, 1979, Administrative Law JudgeThomas A. Ricci issued the attached Decision inthis proceeding. Thereafter, Respondents filed ex-ceptions and a supporting brief, the General Coun-sel filed exceptions, and the Charging Party submit-ted a letter in support of the Administrative LawJudge's Decision in lieu of a brief in opposition toRespondents' exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judge.2The General Counsel excepts to the Administra-tive Law Judge's failure to find two additional as-pects of Respondent Employer's conduct violativeof Section 8(a)(1) of the Act. Both of these chargesinvolved former employee Michael Curry and aformer supervisor, David Zahler.' The record does not disclose whether the assistant housekeeper.Walter Cochrane, was acting in a supervisory capacity on the date thecollective-bargaining contract was executed and the Board makes no de-termination as to his status, However, the result herein is not affected be-cause even if Cochrane were found to have been a bargaining unit em-ployee on that date, the number of employees Respondent Employer em-ployed at Aishel Avraham Nursing Home at the time of contract execu-tion did not constitute a representative complement of the number of em-ployees ultimately to be employed there See West Penn Hat & Cap Cor-poration, 165 NLRB 543 (1967); Cowles Communications. Inc. and SufsunCo.. Inc.. 170 NLRB 1596 (1968); Prince Pontiac. Inc., 174 NLRB 919(1969).2 The Administrative Law Judge's reimbursement order is modified intwo respects. First, reimbursement is required of all moneys extractedfrom the employees, not only those amounts which were withheld fromtheir wages. Second, the order does not include those employees whovoluntarily became members of Respondent Union prior to their employ-ment at Aishel Avraham Nursing Home Haven Manor Health RelatedFacility, 226 NLRB 329 (1976); Bristol Consolidators. Inc., 239 NLRB No.74 (1978).248 NLRB No. 87In the first incident, Curry testified that duringthe latter part of June 1978 he was called intoZahler's office and asked why he was being sovocal in support of Local 144, the Charging Partyherein. Zahler told him that if he would reduce hisactivities Zahler would try to get him a higherpaying job in the maintenance department. Zahler'sown testimony verified this incident. Zahler statedthat he was told by both the president and vicepresident of Respondent Employer that they knewCurry was instigating support for Local 144 andfor that reason he called Curry into his office andasked him to "calm down" about the Union (Local144) in exchange for a possible better paying posi-tion in maintenance.The second incident involved Respondent Em-ployer creating the impression that Curry's activi-ties on behalf of Local 144 were under surveil-lance. Curry testified that, as he was leaving workone afternoon in September 1978, he saw Brown, aLocal 144 organizer, near the nursing home's en-trance. Curry stopped his car in the driveway andgave Brown some signed Local 144 authorizationcards which Brown had given him. At 8:30 a.m.the next morning, Curry was at work cleaning thefloor when Zahler told Curry that he had better"watch out" and that he was being watched.Zahler then told him that his encounter withBrown the previous day had been observed andthat he had better be careful because "they werewatching" him.3Both of these issues were allegedin the consolidated complaint and were fully liti-gated at the hearing. Therefore, we find that Re-spondent Employer violated Section 8(a)(1) by en-gaging in the foregoing conduct.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that:A. Respondent Baines Service Systems, Inc.,Brooklyn, New York, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Promising employees wage increases andother benefits if they refrain from exercising theirright to engage in protected concerted activities.(b) Giving its employees the impression thattheir exercise of protected concerted activities isunder surveillance.(c) Contributing support and assistance to Re-spondent Union or to any other labor organizationof its employees.:' The complaint does not allege, and we do not find, that Respondentengaged in actual surveillance.BAINES SERVICE SYSTEMS, NC. 563 564DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Recognizing Respondent Union as the bar-gaining representative of any of its employees atthe Aishel Avraham Nursing Home for the pur-pose of dealing with the Company concerning anyconditions of employment, unless and until saidlabor organization shall have demonstrated its ex-clusive majority representative status pursuant to aBoard-conducted election amo:.g the Employer'semployees.(e) Giving effect to the collective-bargainingagreement of June 5, 1978, between RespondentEmployer and Respondent Union, or to any exten-sion, renewal, or modification thereof; provided,however, that nothing herein shall require Respon-dent Employer to vary or abandon any wages,hours, or other substantive feature of its relationswith its employees which the Employer has estab-lished in the performance of the contract, or toprejudice the assertion by employees of any rightsthey may have thereunder.(f) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act, except tothe extent that such rights may be affected by anagreement requiring membership in a labor organi-zation as a condition of employment, as authorizedin Section 8(a)(3) of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:(a) Withdraw and withhold all recognition fromRespondent Union as the collective-bargaining rep-resentative of its employees at the Aishel AvrahamNursing Home, unless and until said labor organi-zation shall demonstrate its exclusive majority rep-resentative status pursuant to a Board-conductedelection among its employees.(b) Jointly and severally with Respondent Unionreimburse, with interest, all employees now or pre-viously in its employ at Aishel Avraham NursingHome in Brooklyn, New York, for all initiationfees, dues, and other moneys illegally extractedfrom them pursuant to the unlawful collective-bar-gaining contract. However, reimbursement doesnot extend to those employees who voluntarilyjoined and became members of Respondent Unionprior to their employment at Aishel Avraham.(c) Post at its place of business at the Aishel Av-raham Nursing Home in Brooklyn, New York,copies of the attached notice marked "AppendixA."4Copies of said notice, on forms provided bythe Regional Director for Region 29, after beingduly signed by its representatives, shall be posted4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."by Respondent Employer immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by it toinsure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 29,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.B. Respondent Building Service Employees In-ternational Union, Local 32E, AFL-CIO, Bronx,New York, its officers, agents, and representatives,shall:1. Cease and desist from:(a) Acting as the exclusive bargaining agent ofany of the employees of Respondent Employer atthe Aishel Avraham Nursing Home in Brooklyn,New York, for the purpose of dealing with thatCompany concerning conditions of employment ofits employees, unless and until Respondent Unionshall have demonstrated its exclusive majority rep-resentative status pursuant to a Board-conductedelection among such employees.(b) Giving effect to the June 5, 1978, collective-bargaining agreement between Respondent Em-ployer and Respondent Union, or to any extension,renewal, or modification thereof.(c) Telling employees of Respondent Employerat the Aishel Avraham Nursing Home that theyare compelled to join Respondent Union as a con-dition of employment.(d) In any other manner restraining or coercingemployees in the exercise of the rights guaranteedthem in Section 7 of the Act, except to the extentthat such rights may be affected by an agreementrequiring membership in a labor organization as acondition of employment as authorized in Section8(a)(3) of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:(a) Jointly and severally with Respondent Em-ployer reimburse, with interest, all employees ofRespondent Employer now or previously em-ployed at the Aishel Avraham Nursing Home, forall initiation fees, dues, and other moneys illegallyextracted from them pursuant to the unlawful col-lective-bargaining contract. However, reimburse-ment does not extend to those employees who vol-untarily joined and became members of this Unionprior to their employment at Aishel Avraham.(b) Post at conspicuous places in the RespondentUnion's business office and other places where no-tices to its members are customarily posted copies BAINES SERVICE SYSTEMS, INC.565of the attached notice marked "Appendix B."5Copies of said notice, on forms provided by theRegional Director for Region 29, after being dulysigned by an authorized representative of Respon-dent Union, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Respondent Union to insure that said notices arenot altered, defaced, or covered by any other mate-rial.(c) Furnish the Regional Director with signedcopies of the aforesaid notice for posting by Re-spondent Employer at the Brooklyn nursing home,where notices to all employees are customarilyposted. Copies of said notice, to be furnished bythe Regional Director, shall be signed by Respon-dent Union and forthwith returned to the RegionalDirector.(d) Notify the Regional Director for Region 29,in writing, within 20 days from the date of thisOrder, what steps the Respondent Union has takento comply herewith.See fn. 4, supro.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an oppor-tunity to present evidence, the National Labor Re-lations Board had found that we committed certainunfair labor practices and had ordered us to postthis notice. We intend to abide by the following:WE WILL NOT promise employees wage in-creases or other benefits if they refrain fromexercising their right to engage in protectedconcerted activity.WE WILL NOT give employees the impres-sion that their exercise of protected concertedactivities is under surveillance.WE WILL NOT assist or contribute support toBuilding Service Employees InternationalUnion, Local 32E, AFL-CIO, or to any otherlabor organization of our employees.WE WILL NOT recognize that Union as theexclusive bargaining representative of our em-ployees at the Aishel Avraham Nursing Homeunless and until the said labor organizationshall have demonstrated its exclusive majoritystatus pursuant to a Board-conducted electionamong our employees.WE WILL NOT give effect to the collective-bargaining contract dated June 5, 1978, withthat Union; provided, however, that nothing inthe Board's Decision and Order requires us tovary or abandon those wages, hours, or othersubstantive features of our relationship withour employees, established in the performanceof said agreement, or to prejudice the assertionby employees of any rights they may havethereunder.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their statutory right to engage inconcerted activities, or to form, join, or assistany labor organization of their choice, or toengage in any other concerted activities forthe purpose of collective bargaining or othermutual aid or protection, or to refrain fromany and all such activities.WE WILL jointly and severally with thatUnion reimburse, with interest, all employeesnow or previously employed at the Aishel Av-raham Nursing Home in Brooklyn, New York,for all initiation fees, dues, and other moneysunlawfully extracted from them pursuant tothe unlawful collective-bargaining contract.However, reimbursement does not extend tothose employees who voluntarily joined andbecame members of that Union prior to theiremployment at Aishel Avraham.BAINES SERVICE SYSTEMS, INC.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an oppor-tunity to present evidence, the National Labor Re-lations Board has found that we committed certainunfair labor practices and has ordered us to postthis notice. We intend to abide by the following:WE WILL NOT act as the exclusive bargain-ing representative of any employees of BaineService Systems, Inc., at the Aishel AvrahamNursing Home, unless and until we have dem-onstrated our exclusive majority representativestatus pursuant to a Board-conducted electionamong those employees.WE WILL NOT give effect to the collective-bargaining agreement dated June 5, 1978, be-BAINES SERVICE SYSTEMS, INC. 565 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDtween this Union and that Company, or to anyextension, renewal, or modification thereof.WE WILL NOT in any other manner restrainor coerce the employees of that Company, orof any other company, in the exercise of therights guaranteed them in Section 7 of theAct, except to the extent that such rights maybe affected by an agreement as authorized inSection 8(a)(3) of the Act.WE WILL jointly and severally with thatCompany reimburse, with interest, all employ-ees now or previously in its employ at theAishel Avraham Nursing Home in Brooklyn,New York, for all initiation fees, dues, andother moneys unlawfully extracted from thempursuant to the unlawful collective-bargainingcontract. However, reimbursement does notextend to those employees who voluntarilyjoined and became members of this Unionprior to their employment at Aishel Avraham.BUILDING SERVICE EMPLOYEES IN-TERNATIONAL UNION, LOCAL 32E,AFL-CIODECISIONSTATEMENT OF THE CASETHOMAS A. RIcci, Administrative Law Judge: A hear-ing in this proceeding was held at Brooklyn, New York,on August 1 and 2, 1979, on complaint of the GeneralCounsel issued on December 12, 1978, against two Re-spondents. The complaint rests upon two charges, eachfiled on October 16, 1978, by Local 144, Hotel, Hospital,Nursing Home and Allied Health Services Union, Ser-vice Employees International Union, AFL-CIO, herecalled Local 144 or the Charging Party. The first charge,Case 29-CA-6731, is against Baines Service Systems,Inc., now a Respondent, called Baines. The secondcharge, Case 29-CB-3525, is against Building ServiceEmployees International Union, Local 32E, AFL-CIO,now also a Respondent and herein called Local 32E. Theissue to be decided is whether, when the two Respon-dents, on June 5, 1978, signed a collective-bargainingagreement, they committed unfair labor practices, Baineshaving violated Section 8(a)(l), (2), and (3), and Local32E having violated Section 8(b)(l)(A) and (2). Briefswere filed by all parties.Upon the entire record and from my observation ofthe witnesses, I make the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENT EMPLOYERBaines Service Systems, Inc., a New York State cor-poration, has its principal office in the city of MountKisco, New York, and is engaged in providing cleaningservices to nursing homes and other commercial, nonre-tail enterprises. During the past year, a representativeperiod, in the course of its business, it supplied cleaningservices valued in excess of $50,000 to nursing homes lo-cated in the State of New York, each of which receivedin excess of $100,000 in gross annual revenues and eachof which had purchased supplies directly or indirectlyfrom outside the State of New York valued in excess of$50,000. I find that this employer is engaged in com-merce within the meaning of the Act.II. THE LABOR ORGANIZATION INVOLVEDI find that both Local 144 and Local 32E are labor or-ganizations within the meaning of Section 2(5) of theAct.Ill. THE UNFAIR L.ABOR PRACTICESA. The Case in BriefIn the spring of 1978 a new building, five or six storieshigh, was reaching the stage of completion in Brooklyn,New York; privately owned, it was to be called theAishel Avraham Nursing Home, where the patientswould be cared for. The owners decided to have thehousekeeping work-cleaning the place-done by anoutside contractor. Baines Service is in the business offurnishing such work by contract to many institutions,including nursing homes of this kind; it has about 20such separate contracts, some of them also in Brooklyn.Local 32E has for some time been the collective-bargain-ing agent representing the employees of Baines Serviceat some of these homes in Brooklyn, with a separate con-tract for each home. The contract between Aishel Avra-ham and Baines Service, for providing the housekeepingservices, was signed sometime in March or April 1978.The first employee Baines placed in this home to dothe cleaning work was David Zaler, then hired to be theexecutive housekeeper, and to remain in charge of allemployees that company planned to hire later. Zaler firstarrived on June 5, 1978; there also arrived that dayWalter Cochrane, who had worked a year for Baines atanother jobsite and was transferred here, and Al Simp-son, a porter. These three started to do preparatorycleaning up. The home did not begin doing business-that is, no patients were received-until 2-1/2 monthslater, on August 15. From then on as each of the fivefloors of patient space, totaling 200 beds, were filled up-wards one at a time, more and more housekeeping em-ployees were put on its payroll by Baines. It took severalmonths before all five patient floors were being used.On the same day, June 5, 1978, that it hired Zaler, thefirst employee in the new unit,' Baines signed a collec-tive-bargaining agreement with Local 32E. That is, adocument purporting to be such a contract was placedinto evidence, furnished to the General Counsel, Iassume, by Respondents. Whether this document was infact signed on June 5, I really do not know, because,apart from inserted dates and the added signature of PaulBaines, president of Respondent Employer here, theI Both Respondents agreed at the hearing that for collective-bargainingpurposes the employees of Baines Service at this one home constitute anappropriate bargaining unit under the statute apart from any employeesof Baines employed elsewhere. BAINES SERVICE SYSTEMS. INC.567printed exhibit does not refer to the Aishel AvrahamNursing Home at all. Instead, it reads only as a contractbetween Baines and Local 32E.2And there is no evi-dence, indeed no claim, that on June 5-if in fact thecontract was signed that day-any employee in this bar-gaining unit had authorized Local 32E to act on hisbehalf.3For purposes of decision here, I will give Re-spondents the benefit of doubt and consider the case asthough the contract was really signed on June 5, 1978.The complaint alleges that because there were onlytwo or three employees hired and working in the unitwhen the contract was made, and because the partiesknew a much greater number would have to be hired-as in fact they were-both Respondents violated the lawby thus usurping the statutory rights of employees tochoose their own bargaining agent. Paul Baines, thepresident of Respondent Employer, was the only witnesscalled on behalf of both Respondents. He was a witnessof weak credibility-evasive, argumentative, inconsistent,departing from his own records-so that considering histotal testimony I am unable to understand just what de-fense he intended to articulate-either factually or as amatter of law.B. Analysis and ConclusionThe evidence shows, and I find, that on June 5, 1978,the Baines Company had three persons at work in thebargaining unit, two of them supervisors and only one aporter.4I also find, as the record no less clearly shows,that by the time the patients first arrived in the homeand Baines' business became what he contracted it to be,the number had reached six, rank and filers, that is. ThatBaines knew the number was going to increase is such anobvious truism in this case that there is not reasonenough to discuss the suggestion that he did not knowwhat the future held. And that the representatives ofLocal 32E, whoever they were, also knew, before June2 The recognition clause in the exhibit received reads as follows:The Employer recognizes the Union as the sole bargaining agent forthe purpose of collective bargaining in respect to rates of pay,wages, hours of employment and other conditions of employment forall employees hired in the Bronx, Westchester, Rockland. Douchessand Putnam Counties and are classified as porters, cleaners ad util-ity men, both male and female, who perform work on Industrial andNoncommercial Properties, excluding all supervisory employeeswith authority to hire, promote, discharge, discipline or otherwiseeffect changes in the status of employees or effectively recommendsuch action.s See Bronxwood Home for Adults, 244 NLRB No. 84 (1979), in whichthe Board recently held that where the owner of a newly opened nursinghome signs a contract with a union, and there is no evidence (necessarilyan affirmative burden of proof resting upon the respondent employer)that the union had been authorized by an employee majority, an unfairlabor practice has been proved with nothing more.' Cochrane came from another nursing home serviced by Baines andwas made assistant to Zaler, the conceded supervisor. Two employeestestified that Cochrane gave them orders as to what work they were todo when Zaler was not there. The home is covered 7 days a week; 2 ofthese days Zaler is off completely. Cochrane, therefore, is in completecharge of the entire operation at least 16 hours a week, He is also incharge mn the morning when both he and Zaler are scheduled but Zalerarrives late. Baines said he only goes to the home about twice a month;Cochrane did not testify. Where ordinary porters are paid about 3.50 anhour, Cochrane was paid 4 25. And finally the computer payroll recordsmaintained by the Company place him In the catagory 720. which Bainessaid at the hearing is the numerical designation for executives.5, there would be a full complement of porters at theAishel Avraham Home is also unquestionable. I find thatby executing this contract, on June 5, covering thehousekeeping employees of Baines Service at his home,Respondent Employer violated Section 8(a)(1) and (2) ofthe Act, and Respondent Union violated Section8(b)(l)(A). Cowles Communications. Inc., 170 NLRB 1596(1968). See also Prince Pontiac, Inc., 174 NLRB 919, 923,at fn. 14 (1969).Zaler, the "executive" supervisor placed in the AishelAvraham Home on June 5, testified he had with him thatday only two other men-Cochrane and Simpson. Zalerwas put in full charge by the Baines Company, withpower to hire and fire. For the first 2 weeks or so hekept only slips of paper to record who worked andwhen, and once a week Curtis Goins, a vice president ofBaines Service, used to visit the place, talk to Zaler, andpay off the employees in cash, however much Zaler toldhim they had worked. By mid-June Zaler began to keepa log of hours worked and by whom. A copy of thisrecord was received in evidence. Later, on or about July17, the company for the first time started keeping re-cords of employment for employees in this home. Someof these records were also received in evidence. Asked,at the hearing, as a witness for Respondents, who orhow many employees had worked on the first day, or atany other day up to July 17, Baines kept saying he didnot know. Respondent Employer offered nothing, writ-ten or probative oral testimony, to give the lie either toits own supervisor's oral testimony or to his written re-cords. At one point in his vacillating testimony, as a gen-eral recollection Baines said there were "four housekeep-ing and one utility man" actually at work on June 5.This, after his clear admission he did not even rememberwhen it was that the first employee was hired at this par-ticular home, which he only visits about twice a month.From his testimony toward its close: "Q. Were you atthe home on that day? [June 5] A. I might have been, Idon't remember. Q. Do you recall whether or not youwere there? A. No, I don't remember."With this the posture of the defense, I credit Zaler'stestimony-oral or supported by his own comtemporan-eous writings. It is therefore a fact only he, Cochrane,and Simpson were hired by June 5. Simpson quit 2weeks later. A man named Aponte started work on June6, worked "a little longer" than Simpson, and then alsoquit. Nieves came to work on June 7, worked only 2 or3 days, and then also left. From the beginning no oneelse was hired until Michael Curry came on June 15, andhis brother, Thomas Curry, on June 17. From this dateon there was no record of any kind until the Baineshome office added this nursing home to its total payroll.Zaler continued to testify that by July 15 there werestill no more than four or five employees all told. By thetime the home started to accept paying patients onAugust 15, there were about six and when all five patientfloors were filled, quite later, a total of 15 or 16 were atwork, all this according to Zaler. This was the Compa-ny's authorized representative in charge of the operationsspeaking. He was not effectively contradicted. I believehim. Whether or not 6, 7, or 8 months later there were12, 14, or 16 employees included in the bargaining unitBAINES SERVICE SYSTEMS. IC. 567 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDand bound by the contract, a matter Baines talked aboutat length as a witness, means nothing. Moreover, his at-tempt to read his own records so as to exclude a numberof people doing housekeeping work discredited him allthe more. Referring to a couple of ladies listed on thepayroll, he said they did laundry, and were outside theambit of this case, had nothing to do with the Union. Buthe also admitted Baines Service has no other contract atthis home, and no union or collective-bargaining agree-ment other than the one at issue. On cross-examinationthe General Counsel then proved the Company had beendeducting union dues from the earnings of these sameladies and forwarding them to Local 32E.To say that Baines, and whatever agent of Local 32Ehe dealt with, misconceives the principle underlying thisstatute is to put it mildly. Baines said that when he toldLocal 32E he wanted to transfer a man from a homewhere that union was established, the union representa-tive answered "in order for the union to okay it [thetransfer], I would have to sign a contract for this site[Aishel Avraham Nursing Home]," and that he that daytold the Local 32E agent: "Okay." It is substance thatcounts, not words. What Baines really did that day-andit was before even Cochrane came to Aishel Avraham-was accept that Union as bargaining agent, an oral rec-ognition agreement, as it were. It is too late a day in his-tory to comment on the right of employees in Americato freely engage in union activities. What both these menstill have to learn is that it is the employees who choosewhich union they want, if they want any at all, and notfor the union or the employer to force upon them anyorganization they prefer.The illegality of Respondents' acts can also be phrasedas prohibited assistance by the Company to the Union,and prohibited acceptance of such assistance by theUnion. The contract includes a union-security provision,binding employees to membership in Local 32E as a con-dition of employment. Because the unlawfully executedcontract so provides, it also constitutes a violation ofSection 8(a)(3) by Respondent Employer and a violationof Section 8(b)(2) by Respondent Union, and I so find.Interpace Corporation, 189 NLRB 132 (1971).The parties enforced this part of the contract. In mid-August a group of employees were called into the officewhere Goins, the company vice president, told themLocal 32E was going to be their union. Charles Ayers,Local 32E representative, was present, and he then dis-tributed membership cards; when the men asked, "Dowe have to sign them," Ayers answered, "We didn'thave no choice." On another occasion Goins called threeor four men to a meeting and criticized them for tryingto replace Local 32E with another union. In the conver-sation he found occasion to tell the men "it was likeworking for the telephone company. It's a closed shop,and you have to become a member." Zaler, the execu-tive, also asked the men to sign dues-deduction authori-zations a number of times but they refused. Finally, inFebruary 1979, he asked them again, saying "either theysign the card or they would be fired." Zaler said thesame thing to employee Jaimungel in October: "if youdon't sign this card, you will have to leave." Finally,now or then, some of the employees did sign both kindsof cards. And the Company deducted both union duesand union initiation fees from their earnings and forward-ed the money to the Union. It even deducted moneyfrom the pay of certain employees and forwarded it tothe Union as dues in instances where the employees hadrefused to sign any forms at all. How many employeeswere thus coerced into paying money to the Union thisrecord does not clearly show. But that is a matter for thecompliance stage of this proceeding.I find that by Ayers' statement to the employees thatthey were compelled to join Local 32E as a condition ofemployment, Respondent Union violated Section8(b)(1)(a) of the statute. I also find that by Zaler's state-ments that the men would be discharged if they refusedto sign dues-deduction cards in favor of Local 32E, andby Goins' statement that employees must become mem-bers of Local 32E to keep their jobs, Respondent Em-ployer violated Section 8(a)(1).5IV. THE REMEDYBoth Respondents must be ordered to cease givingeffect to their June 5, 1978, collective-bargaining agree-ment and to cancel it entirely. Each of them must also beordered to cease and desist from committing both thekind of unfair labor practices which have here beenfound and any other unfair labor practice under this stat-ute. They must also be ordered to reimburse every em-ployee from whose pay Respondent Employer deductedany moneys whatever, either for union dues or for unioninitiation fees.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents set forth above, occur-ring in connection with the operations of RespondentEmployer as described in section I, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing the free flow ofcommerce.CONCLUSIONS OF LAW1. By unlawfully assisting and supporting RespondentUnion, Respondent Employer has engaged in and is en-gaging in unfair labor practices within the meaning ofSection 8(a)(2) and (1) of the Act.2. By threatening to discharge employees unless theysigned dues-deduction and membership cards in favor ofRespondent Union, and by telling its employees that theywere required to become members of Local 32E as acondition of employment, Respondent Employer violatedand is violating Section 8(a)(l) of the Act.3. By accepting recognition as the sole bargaining rep-resentative of employees and by executing and maintain-ing the collective-bargaining agreement as found herein,Respondent Union has restrained and coerced and is con-tinuing to restrain and coerce employees of RespondentEmployer in the exercise of the rights guaranteed themTuschak/Jacobson, Inc. /a Franklin Convalescent Center, 223 NLRB1298 (1976). BAINES SERVICE SYSTEMS, INC. 569in Section 7 of the Act, in violation of Section 8(b)(l)(A) ployer has violated and is violating Section 8(a)(3) of theof the Act. Act, and Respondent Union has violated and is violating4. By telling employees of Respondent Employer that Section 8(b)(2) of the Act.they were compelled to join Respondent Union as a con- 6. The aforesaid unfair labor practices are unfair labordition of employment, Respondent Union has violated practices within the meaning of Section 2(6) and (7) ofand is violating Section 8(b)(l)(A) of the Act. the Act.5. By enforcing the union-security provision of the [Recommended Order omitted from publication.]contract found illegal in this Decision, Respondent Em-